Name: Commission Regulation (EC) No 1307/95 of 8 June 1995 amending Regulation (EEC) No 2273/93 determining the intervention centres for cereals
 Type: Regulation
 Subject Matter: plant product;  Europe;  trade policy
 Date Published: nan

 Avis juridique important|31995R1307Commission Regulation (EC) No 1307/95 of 8 June 1995 amending Regulation (EEC) No 2273/93 determining the intervention centres for cereals Official Journal L 126 , 09/06/1995 P. 0019 - 0020COMMISSION REGULATION (EC) No 1307/95 of 8 June 1995 amending Regulation (EEC) No 2273/93 determining the intervention centres for cerealsTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Act of Accession of Austria, Finland and Sweden, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals (1), as last amended by the Act of Accession of Austria, Finland and Sweden and by Regulation (EC) No 3290/94 (2), and in particular Article 5 thereof, Whereas Commission Regulation (EEC) No 2273/93 of 28 July 1993 (3), as last amended by Regulation (EC) No 3129/94 (4), has had to be adapted to bring it into line with the provisions of the Act of Accession; Whereas the number of intervention centres determined for Sweden has proved insufficient to ensure that the intervention arrangements function properly in that country; whereas the number of intervention centres should accordingly be increased; whereas the additional intervention centres in Sweden have been determined on the basis of their geographical location and their storage facilities, which must permit the stockpiling and disposal of substantial quantities of cereals; Whereas, if intervention is to function effectively in Sweden as from the 1994/95 marketing year, the changes introduced pursuant to this Regulation should come into effect as quickly as possible; whereas this Regulation should accordingly apply as soon as is feasible; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 That part of the Annex to Regulation (EEC) No 2273/93 concerning Sweden is hereby replaced by the Annex hereto. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 June 1995. For the Commission Franz FISCHLER Member of the Commission ANNEX >TABLE>